United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.T., Appellant
and
U.S. POSTAL SERVICE, BALTIMORE
PROCESSING & DISTRIBUTION CENTER,
Baltimore, MD, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-1193
Issued: January 29, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On May 19, 2020 appellant filed a timely appeal from a May 6, 2020 merit decision of the
Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 20-1193.
On July 15, 2019 appellant, then a 66-year-old mail processing clerk, filed an occupational
disease claim (Form CA-2) alleging that she experienced left hand and wrist pain and developed
bilateral carpal tunnel syndrome when filing and casing mail. She indicated that she first became
aware of her condition on June 27, 2019 and first realized its relationship to her federal
employment on July 6, 2019. Appellant did not stop work.
Prior to appellant’s July 15, 2019 occupational disease claim, OWCP accepted claims for
bilateral carpal tunnel syndrome, bilateral tenosynovitis, and bilateral hand sprains under OWCP
File No. xxxxxx111, and left shoulder acromioclavicular sprain and impingement under OWCP
File No. xxxxxx877.
By decision dated October 7, 2019, OWCP denied appellant’s occupational disease claim,
finding that the evidence of record was insufficient to establish a diagnosed medical condition
causally related to the accepted factors of federal employment. It concluded, therefore, that the
requirements had not been met to establish an injury as defined by FECA.

On October 23, 2019 appellant requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review. In an accompanying statement, she noted that she first
suffered a left shoulder injury on January 1, 2005 and bilateral carpal tunnel syndrome on
August 30, 1985. Appellant alleged that these injuries were aggravated by her repetitive work
activities and that she experienced left shoulder, hand, and wrist pain after returning to work. She
asserted that her pain was aggravated by lifting and reaching. Appellant noted that although a
second opinion physician indicated that she could return to full-duty work, her treating physicians
indicated that she could not tolerate her repetitive work duties.
OWCP subsequently received medical evidence in support of appellant’s claim, including
medical reports from treating physicians noting her treatment history and ability to work.
By decision dated May 6, 2020, OWCP’s hearing representative affirmed, as modified, the
October 7, 2019 decision, finding that the medical evidence of record was sufficient to establish a
diagnosed condition. The claim remained denied, however, because the medical evidence was
insufficient to establish a causal relationship between appellant’s diagnosed conditions and the
accepted factors of her federal employment. The hearing representative noted that appellant had
seven prior claims for injury during her employment tenure and evaluated evidence submitted
under OWCP File No. xxxxxx877.
The Board, having duly considered the matter, finds that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication depends on cross-referencing between files and when two or more injuries
occur to the same part of the body.1 In the present claim, appellant alleged injuries to her left
shoulder, hand, and wrist. OWCP had previously accepted that appellant sustained bilateral carpal
tunnel syndrome, bilateral tenosynovitis, and bilateral hand sprains under OWCP File No.
xxxxxx111 and left shoulder acromioclavicular sprain and impingement under OWCP File No.
xxxxxx877. For a full and fair adjudication of the appellant’s present claim, these case must be
returned to OWCP to be administratively combined.2 This will allow OWCP to consider all
relevant claim files and accompanying evidence in developing appellant’s current occupational
disease claim.3
Accordingly, the Board will remand the case to OWCP to administratively combine the
current file, OWCP File No. xxxxxx291, and OWCP File Nos. xxxxxx111 and xxxxxx877.
Following this and other such further development as deemed necessary, OWCP shall issue a
de novo decision.

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
2

Id. at Chapter 2.400.8(c)(1); B.M., Docket No. 20-0955 (issued November 30, 2020); L.H., Docket No. 17-1960
(issued August 16, 2018); K.P., Docket No. 15-1945 (issued February 10, 2016).
3

Id.

2

IT IS HEREBY ORDERED THAT the May 6, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded to OWCP for further proceedings
consistent with this order of the Board.
Issued: January 29, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

